         Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 1 of 35
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007




                                                    November 6, 2019



BY ECF & ELECTRONIC MAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott
               S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government respectfully requests that the Court preclude the defense from offering as
evidence portions not offered by the Government of a recording of a call between Apex Fund
Services (UK) Ltd. (“Apex”) employees and the defendant (the “Apex Call”). 1 The portions of
the Apex Call that the Government seeks to offer and play for the jury are highlighted in Exhibits
A and B, attached hereto. The Government made efforts to reach a consensus with the defense
regarding the portions of the Apex Call to be admitted as evidence. In response, the defendant has
taken the position that the entire Apex Call—which is approximately one hour in length—should
be admitted. The portions of the Apex Call sought to be admitted by the Government stand on
their own, and do not require other portions for context or to prevent any misunderstanding.
Accordingly, the remaining portions of the Apex Call should not be admitted. See United States
v. Benitez, 920 F.2d 1080, 1086-87 (2d Cir. 1990) (“[The] ‘rule of completeness’ . . . is violated
‘only where admission of the statement in redacted form distorts its meaning or excludes




1
   As the Court is aware, Apex briefly served as the fund administrator for the defendant’s
purported investment funds. During the time that Apex served as fund administrator for the
defendant’s funds, Apex raised certain due diligence questions regarding the source of wealth for
the investors of the funds. In connection with these questions, on August 9, 2016, Apex employees
and the defendant spoke via telephone; that telephone call was recorded by Apex.
         Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 2 of 35
                                                                                         Page 2


information substantially exculpatory of the declarant.’” (quoting United States v. Alvarado, 882
F.2d 645, 651 (2d Cir. 1989)).


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                         by: ___/s/_                   _______________
                                             Julieta V. Lozano/Christopher J. DiMase/
                                             Nicholas S. Folly
                                             Special Assistant United States Attorney/
                                             Assistant United States Attorneys
                                             (212) 637-2438 / 2433 / 1060



cc: Arlo Devlin-Brown, Esq. (by electronic mail)
    David Garvin, Esq. (by electronic mail)
Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 3 of 35




               EXHIBIT A
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 4 of 35




CASE NAME: One Coin

FILE NAME: USAO_00025319

DATE: 9/8/2016

TIME: 00:30:39

LANGUAGES: ENGLISH

PARTICIPANTS:     Mark Scott, Paul Spendiff, Muzammil Koyratty, Sonja Hilkhuijsen

ABBREVIATIONS:          [UI] Unintelligible in English
                        [PH] Phonetic spelling in English
                        [] Transcriptionist’s Note



 PARTICIPANTS                              TRANSCRIPTION

Spendiff                                    Good afternoon

Scott                                            Hello?

Spendiff           Hello Mark its [UI] here. I’ve got [UI] with me and we’ve got Sonia
                          with us who is our European head of compliance

Hilkhuijsen                                      Hello

Scott                                              Hi

Koyratty                                        Hi Mark

Scott                   How are you? Ok, so how do you want to get started?

Koyratty               Obviously you asked to speak to someone else at Apex




                                                                          3511-002 [Tab 117]
                                                                                TRAN_1
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 5 of 35




PARTICIPANTS                                 TRANSCRIPTION

Scott              Yeah I asked to speak to somebody else. [UI] look through the file
                     we’ve created so far and get their opinion on it. You know we’ve
                      got our opinion on our side as well. And I am clearly, I think I’m
                     leaving no doubt, especially in my last email that I am very, very
                         dissatisfied with what’s going on here. We have presented
                   multiple verifications for the parties involved. We’re dealing pretty
                       much with schedule three countries we generated where the
                     money is coming from. We’ve done really pushed to a level due
                     diligence here that we do not experience in our other funds. We
                       have you know two others that we closed down, and one that
                        we’re actually still working on. We have not had this kind of
                    experience. And we are in a position right now where we got to a
                   point where every time we send you new materials, you’re asking
                   more questions. Right now we’re literally at the point where you’re
                      asking us for financials of the clients of our clients. And it is just
                    going too far. We cannot answer those questions, so we’re really
                        coming to an impasse here. We don’t want to answer those
                   questions. We want to push our people so far – this is a business
                      where we have investors that we need to, we want to treat, you
                   know, we want to do due diligence I understand that. We’ve done
                     that. But there’s also point where I have a business relationship
                       with these folks. And we’re getting to a point where we have
                    investors who are leaving. One or two actually, I heard about the
                   second one today that knows IMS from a different business. From
                         the credit card business. We are being affected here. Our
                       business is being affected, and I have two deadlines to meet.
                       When you’re saying I can’t release money, even on the other
                     funds you already closed. You already took your fees. You paid
                      us our fees, and now you’re saying you can’t have that money,
                   but we entered into arrangements. We have payment obligations.
                        So right now what’s happening is is that we have to make a
                        decision of how to resolve this very quickly, at least when it
                   comes to these payments and we’ll see how we go on from there.
                         Or we need to separate our relationship very, very quickly.
                    Because we cannot operate this way. My reputation is tarnished
                   already. Like I said, I don’t want to be exposed to whatever I have
                     to pay after today if I don’t make these payments. So that’s your
                                                     turn.




                                                                                     TRAN_2
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 6 of 35




PARTICIPANTS                               TRANSCRIPTION

Sonja              Maybe the request of the additional documentation has come to
                      you at a late stage. Nevertheless, I think that additional
                            documentation are justified and I think that

Scott                Wait a minute. Which one? Which one? The financials? The
                              financials from the clients of our clients?

Hilkhuijsen         Yes, it is the ultimate source of the investment that we intend to
                    check to ensure that they are compliant from the origin of the…

Scott                  That’s not the way you do business. That’s not the way you
                     should do business, OK? I’ve been a twenty-year private equity
                   firm lawyer. When we take in moneys, okay, even from countries,
                       like right now I did one in Africa, we didn’t go to the limited
                    partners and ask them to give us the financials of their investors.
                      We checked them, you know, as to, like, you know, whatever
                    identity, where they’re from and things like that. We don’t go and
                       get their financials. Then you guys are worse than an audit.

Hilkhuijsen             I understand that the relationship is under enhanced due
                   diligence, which means that it’s mandatory to have the source of
                   wealth. Like I said before it’s probably not being communicated in
                   advance or not being sent out, that this is a default request. Now
                    that doesn’t mean that we need the evidence of the money. We
                      just need the document, and you’ve been able to provide this
                    investment management document, but then still again, like, we
                   have a new entity here upon which we would like to understand if
                                                  there is a

Scott              And now this company is gonna sell its product as well, and then
                     you’re gonna ask me for the next level of income as well. How
                    did this company now sell its product to somebody? So this just
                    doesn’t end. Do you see? This is like just a snowball effect. It is
                    not reasonable for us to show you that this money is not in any
                   way coming from a laundered source or anything like that. You’re
                      just going just a step too far. You have verification, even now
                    today, the law firm out of London even sending you verification
                        saying we took money from this company, we’re still their
                   lawyers. I mean, you have enough people telling you that this is
                                           like a reliable source.




                                                                                 TRAN_3
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 7 of 35




PARTICIPANTS                               TRANSCRIPTION

                                                00:05:00

Hilkhuijsen         If I understand we obtained just a copy from lawyers saying that
                   for him it is okay. That is not really an evidence we can rely on. If
                   there is documentation it should be possible to get evidence of it
                                            and close the topic.

Scott               I can’t go to our investors’ clients and ask them for information.
                    That’s really not reasonable. It really is not. That’s impossible to
                    do, OK? We have one client now that we’re gonna go after, that
                   client and say wow, how did they generate that much money, so
                   let’s check their clients as well. That’s what’s gonna happen. We
                   have to now figure out a solution that might work a different way.
                   But I cannot go through two levels below me and get information
                                        like that. That’s impossible.

Hilkhuijsen         So who in the chain could like provide us an alternative solution
                    then that is better than a copy from a lawyer saying that he has
                   done his work without like… if we rely on an alternative source we
                            need something that is reliable. So what else…

Scott                       So you’re saying three law firms is not reliable?

Hilkhuijsen         Well we’re all liable for different things. So a lawyer can like for
                   example in Germany be liable for his mandate that doesn’t mean
                    he doesn’t have the same obligation for AML like we have as a
                                              regulated entity

Scott               Yeah I’m looking to you, you asked me like questions or asked
                     me for documents I can provide you. I cannot go to clients of
                     clients and ask for financials. That is… that has an impact on
                   the investor’s relationship on whoever they’re making money off
                   of. It has an impact already on me right now. Because we had to
                    dig deep and push hard to get you what you already have. And
                                  you have a mountain of things already.

Paul Spendiff      What… obviously you know part of the problem is… Mark is… is
                   the situation keeps changing. And obviously it’s very difficult for
                    us to decide what we need because we never seem to have a
                        complete picture in terms of the involved entities. So…




                                                                                  TRAN_4
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 8 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott                 The complete picture...what do you mean? See that’s what I
                    mean. What do you mean you don’t have the complete picture?
                    You said from the beginning what it is. You have a letter dated
                    a week ago after we had to start this over to have due diligence
                                   explain exactly what’s going on.

Spendiff           So but those two entities are not independent, so Mr.Breedenburg
                   is the recipient of a 30 million dollar loan from the fund, I think that
                                           probably you know…

Scott               Let me go back, let me go back, let me go back, those that you
                   called. You also had at the beginning, we had wires from IMS that
                   decided that actually wanted to be invested for Fenero which was
                    changed. You have the letters in your files that said hey, we’re
                     changing this now to B&N. You had time to bring to close the
                              funds. Everyone made a big deal out of that.

Spendiff                                        You know…

Scott                Now it’s becoming a big deal after we had committed to make
                                 basically $120 million of investments.

Spendiff             So if we just look at the original term sheet, Mark. Fenero and
                      Equity Investments did a series of $120 million open ended
                   investment funds. At this point, we fully expect to raise additional
                   capital, and start with a series of approved funds starting with the
                      same perimeters. You do a small investor base with wealthy
                   families and middle-market companies. The initial investors, in its
                   narrow investment strategy, the fund involves very little staff. And
                     then it states it’s going to buy basically regulated businesses.

Scott                               Right, and that’s what we’re doing.

Spendiff             So… and absolutely. So, which is fine with the first investment.
                    The second investment was actually a loan to a lawyer, who then
                   loaned it- who then used that and had that money directly wired to
                        an entity to buy an oil field, which I would wouldn’t follow
                     necessarily this investment strategy. And then the subsequent
                       movements of the money were loans to the management
                                           company. So then…




                                                                                    TRAN_5
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 9 of 35




PARTICIPANTS                              TRANSCRIPTION

Spendiff                                    And that’s fine.

Scott                                             [UI]

Spendiff           So once these things change, then obviously that triggers certain
                      different requirement from us as administrator. So we’re no
                       longer, you know once you altered the balance here, the
                   agreement for us to engage with you and talk about the fund was
                   based on this term sheet. As soon as you said the requirements
                     and due diligence were based on that and the acceptance of
                   investors and as soon as that changes then we’re required to do
                             enhanced due diligence. And the problem is…

Scott               Right and you’re saying that my firm and the firm manager and
                                       not changing my mind.

Spendiff                             No, no absolutely. You are…

Scott             You’ve got to understand part of the reason I met [UI]. After the oil
                                            fields [UI]…

                                               00:10:00

Spendiff                                   Yeah, absolutely.

Scott               The reason I’m saying through the trading company. [UI]. How
                      does this make sense to us and not make sense to you?

Spendiff                                       No absol-

Scott               And you have the opportunity with a $60 million leverage to go
                   into a situation where the purchaser might not be able to pay for
                    my loan and you take it over for that little money. Wow what a
                                         gain for my investors.

Spendiff          And so that’s entirely up to you as the investment manager.
                  However, as you change the parameters of the operating model
                  so our requirements as administrator then you have required us to
                  move to enhanced due diligence. And as we have done enhanced
                  due diligence so it’s become very difficult to get, as Sonia said,
                  the due diligence we require to provide us with the comfort in




                                                                                 TRAN_6
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 10 of 35




PARTICIPANTS                                TRANSCRIPTION
                   source of funds, because what we are still not 100% sure is what
                   activity it is that could generate the funds and no one… so you
                   know it’s services for IMS and for services to OneCoin and we
                   have no information. And at each stage, and each stage….

Scott                       We’re trying to help you, we’re trying to help you.

Spendiff                                      And that’s fine.

Scott              It comes down to a level. It’s a level. And you’re asking us to go to
                    our investors clients to figure out how they have their money and
                                               generate it [UI].

Spendiff                                  We would have said…

Scott               [UI]. If you have internet and look up cryptocurrency, you look up
                      OneCoin, you will find things. Like that this company has like
                        400,000 members that pay into it. [UI] It’s basically in 120
                      countries. Okay? It should be enough for you to say, hey, [UI]
                      profits reach $1 billion a year. [UI], when you have this kind of
                     stuff available you can’t ask us to baby them now, and say, hey
                     OneCoin because your service provider has a contract with us,
                     can you please deal with this and give us your financials? If we
                                      have your CFO writing a letter…

Spendiff                                 But Mark, Mark, Mark…

Scott                                               [UI]

Hilkhuijsen            So the protection agreement is based on the fact that you
                    obtained information from the investors, and the internet is not a
                    reliable source. I can put up a company in two minutes and put
                                                  [UI]…

Scott              [UI] but Sonia you can’t put up pages, and pages, and pages on a
                            company and who would do that to destroy this?

Spendiff                              Mark, we are also doing our…

Scott                                               [UI]

Hilkhuijsen        We’re fulfilling our obligation as a regulated entity and it is clearly
                   not allowed to use the internet as a reliable source. The source is




                                                                                    TRAN_7
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 11 of 35




PARTICIPANTS                                TRANSCRIPTION
                    the investors, the legal documents, or then a company’s website
                    and that’s the question. Is OneCoin listed on an authorized stock
                               exchange? Is there a financial report from…

Scott                  Yeah but it’s a cryptocurrency, if I give you an opinion the
                      currency is on a regular [UI] explain to you what it is. [UI] we
                        cannot go to this client and say give me your financials.

Hilkhuijsen        But we do this when we identify entities as well. We go through all
                                             the layers.

Scott                                           You get a-

Hilkhuijsen                     We have an obligation. So this means…

Scott                [UI] this is my point. There’s a reasonableness standard. And I
                    understand it has to do this, and we’re cooperating, but there’s a
                      point where you have to stop. You can’t go to your investors
                           clients and ask for their money. I mean for their [UI].

Hilkhuijsen         But the question stops at the point that you confirm that IMS and
                      OneCoin are the only source of funds for all the outstanding
                     payments and that OneCoin generates the money from where
                     and that we get some evidence and if that’s the case, I think it
                                               looks better.

Scott              Yeah, but what I’m saying to you is, do you understand? Who you
                    want me to call and say we have an investor that you work with
                   that provides certain systems to you. So, they have an issue and
                   we need now, from your financial department, your application of
                      your money. You think they’re going to give that to us? It’s
                                ridiculous. They’re not going to do that.

Hilkhuijsen                                  [UI], don’t you?

Scott              I don’t have OneCoin’s money. I have the money from BNN, that’s
                   [UI] money. I don’t have OneCoin money.

Spendiff                                      But will you…

Hilkhuijsen                                         [UI]




                                                                                   TRAN_8
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 12 of 35




PARTICIPANTS                               TRANSCRIPTION

Scott               I don’t have a contract with OneCoin. These people are earning
                     their money. But it’s like you having a… I owned a law firm. My
                   clients pay me. I don’t run around and ask for my clients to tell me
                      where they got the money to pay my fees for. That’s like what
                      you’re asking me to do. We didn’t do that in England. We sent
                      from my law firm in England to do all kinds of due diligence to
                     escrow money, what you did to IMS. But we didn’t go take that
                    number and get as granular as you’re asking us to do. It’s crazy.
                        You have to go out and see do these people have a good
                    reputation. Have they done anything illegal? Are there business
                    actions, yes. You check all that and that’s it. But you don’t go to
                   their clients and ask them hey did you really send them those five
                                    dollars that they’re giving us now.

Spendiff           So Mark, did you do due diligence on OneCoin or did you do due
                                         diligence on IMS?

                                                00:15:00

Scott                                     We did IMS and BNN

Spendiff                                   Okay, so that’s fine.

Scott               That’s our clients. That’s our clients. They’re the contract. They
                          make money off of providing a service for OneCoin.

Spendiff            OK and I… and Mark that’s fine, but obviously from our point of
                   view the first year we’ve been asking for a week where does IMS
                         make its money from and you made reference to a…

Scott                                      That’s the standard.

Spendiff                You made reference to Avon, Allianz and a few other
                        companies.
Scott                 I get this. I sent you the thing. You have to understand I don’t
                    work for this company. Okay, I don’t just go into some room and
                    pull the file. I ask them, and then they come back to me, alright?
                     Then I say well that might not be good enough. [UI] I can make
                     this very serious and explain to them the details of what’s going
                   on. That’s what I do. I’m in between here. And I’ve tried to do that.
                    I’ve tried to get you their information. Then I pushed some more,




                                                                                  TRAN_9
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 13 of 35




PARTICIPANTS                                TRANSCRIPTION
                     and they say okay let me share the contracts with you. So, I got
                      those for you. So now you know what the source is, you know
                      what they do for this company. And that’s it. I can’t go to them
                       now and say now get me the OneCoin financials. They are in
                       several countries, they have huge operations. They are in an
                    industry, as you can see from the write up from our board where
                        it's very detailed what’s going on crypto, they are in some
                     countries, some regulated, some unregulated, so they get paid
                   [UI] this is not a small undertaking, to go to them and say hey just
                                   put together your financials for us now.

Spendiff             Presumably you only discovered the relationship with OneCoin,
                    this morning or last night, when you got the document from them
                   saying this is our client. Up until that point, IMS hadn’t shared with
                     you any of their clients. Is that why you couldn’t share it with us
                                   when we asked earlier in the week?

Scott               I can share…I can share… I share with you what they give me.
                      I’m not going to go through every you know what I didn’t do. I
                   didn’t feel an obligation to sit here and tell you every client I know
                    they work for. I have some other work for insurance companies
                                            before for example.

Spendiff                                          Okay.

Scott               [UI] insurance policies I mean so that’s not the point. This is right
                   now the shares sales, you’re asking the source of the money that
                   is flowing into our funds right now, right? And this is the source of
                     the funds. So that’s what they showed in the email, that’s what
                              they gave me and that’s what they gave to you.

Spendiff           Okay, Sonia do you have any… still you know unfortunately… it’s
                    still you know…there’s a process and I appreciate its extremely
                     laborious. And at any point, any of these guys could show us
                    bank accounts that are redacted for certain non-IMS or Bitcoin
                        clients. You know what we don’t have is any independent
                   evidence and this is what we keep going back to and if we go to
                      Dubai, there’s a certain set of accounts that are filed for this
                    entity. If we go to Hong Kong, there’s an audit of this. Hey, the
                               clients are forthcoming and shared with us…




                                                                                   TRAN_000010
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 14 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott              You know the two bank accounts you’re getting your money from.
                                   You know what the problem is.

Spendiff              There’s actually four bank accounts we get the money from.

Scott                                          Excuse me?

Spendiff            There’s actually four bank accounts that we get the money from.

Scott                     Okay sorry, but they’re like Singapore and Germany.

Spendiff              But those are the two countries. But that’s the…you’re fund
                             could open a back account in the Isle of Man.

Scott              It’s coming from, it’s coming from a legit bank and a legit country.
                     We’re acting like this is coming out of Tanzania. It’s not. That’s
                   what bothers us [UI], I mean really who’s coming from…I always
                         like say this say that because I learned it from the other
                         administrators not from you but the others, you know the
                      Schedule 3 countries. That’s where you get your money from.
                               The money doesn’t even touch anything else.

Spendiff                                        Well, we…

Scott              For this particular one, one person that’s sitting in Bulgaria with a
                    back office, OK? The money never even goes there. And she’s
                    sends me by the way 50 million from Bulgaria as well, that she
                     had in the bank there. But it never even touches there. You’re
                    making this out to be like these are like not Europeans, like you
                   know, sending me money out of an African bank. That’s what this
                                                   [UI].

Hilkhuijsen          We’re not looking for the source of funds. We know the bank
                    relationships. We’re looking for the source of wealth. So, where
                                 the origin is produced. So that’s the…

Scott               I already told you. Yeah, I already told you what it is. [UI] we have
                   different opinions. We said from the beginning when we signed up
                      with you and I’ll say it now again, we will not go and like do this
                   like audits and we’re not going to, I can tell you that right now, that
                       our client will never let us do that and we will not have future
                      investors when the word gets around that we have to go to the
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 15 of 35




PARTICIPANTS                                TRANSCRIPTION
                        clients of our investors to make sure where the source of the
                   funds is. I mean that is ridiculous. No private equity fund can work
                      that way. Like I said, if we have anything that is so unusual out
                   there, okay? Then I will say okay, listen, I get you guys, but this is
                         not the case. You have [UI] and everybody involved, they’re
                        mostly Europeans, you’ve got these Germans, IMS is run by
                        Germans, in all countries. So you have all that, you have this
                      coming from legitimate banks. You have several verifications of
                   this company, okay? And there comes a point where I understand
                     [UI] don’t get me wrong. But when there’s a company that big on
                       the internet, then you might want to believe and say wow, they
                       might be good for that money, and that’s all I’m saying. But we
                        are not going to get anything from them. [UI] and you can say
                    that’s not your problem, I have a really, really [UI] deadline. If you
                   can’t get this resolved, this is going to I mean seriously impact the
                        business. And we’ve tried, and we’ve given you major pieces.
                    Anybody that would look at it would say, hey here’s the contracts
                      that the income is based on, great, this matches what we have.
                       You know, we have verifications from different companies and
                         lawyers, that here’s how the money is made, and where it’s
                   coming from. You have all that, and that is reasonable. And if you
                   don’t want to, like you know, go on and not continue that’s another
                   thing, but I’ve got a business to save right now, and I can also tell
                       you already that we’re not going to be able to go to the clients’
                      clients to get their picture of their financials. Cause that is not a
                     reasonable request, and if I was an investor I would also say no.


                                                  00:21:15

Spendiff                                            Okay

Scott                               That’s… I mean that’s not normal

Spendiff              So just to clarify, you’re not, it’s your intention to provide us
                      with no further information over and above as regards to the
                                            source of wealth…

Scott              I’m going to sound like, on the phone call we’re having right now,
                     that you’re recording something and I’ll get my lawyers on the
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 16 of 35




PARTICIPANTS                                TRANSCRIPTION
                      phone. I’m telling you right now that your ask is overreaching,
                      okay? That’s what I’m thinking. We are going to do it like this.
                   You are asking me to go to a party that has nothing to do with this
                   relationship, and have them open the books for us, and that is not
                    reasonable, okay? That’s what I think. I never said, I’m not going
                    to do anything else if you come up with anything else that makes
                   sense, and that is ascertainable by us, that’s something different.
                          But not, but not repeating ourselves, you know not getting
                         like nit-picky again on the bank accounts. You know where
                       it’s from, you have it. There’s nothing wrong with those bank
                        accounts, there’s no lying going on. It’s just like now you’re
                        saying enhanced due diligence. That’s what you’re doing. I
                      understand a reasonable path here. I’m a lawyer myself for 22
                   years, okay? I understand how that works too, and right now [UI].
                     You’re asking too many things now, you have where the money
                      is generated, you know where it’s coming from, you know the
                       source, and you also know the actual source where it’s wired
                    from, which is [UI] banks that also do their due diligence, alright?
                     This is like real banks, in real countries. So there comes a point
                    you got to say, hey, okay we asked all these questions you know
                      we checked all our files, [U/I] wrong with OneCoin’s financials,
                                                then tell me that.

Spendiff                                       Okay I mean

Scott                                               [UI]

Spendiff                                        [UI] I mean

Scott                   [UI] I can argue that you guys are not being reasonable

Spendiff             Mark, Mark, Mark, the thing is… the problem is we desperately
                    want to be reasonable. We feel we’ve been led down this path at
                      each stage because the information we’ve got. We’d happily
                    leave the clients’ clients relationship alone if we had the financial
                        data on B&N. You know B&N been trading for ten years.
                                                  B&N’s a…

Scott                  B&Ns has been taken over by Arena about fifteen months
                                              ago…

Spendiff                                           So…
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 17 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott                      [UI] has taken it over maybe fifteen months ago…

Spendiff                                      Okay so, so…

Scott               So the money has been made [UI]. We’re not even at a full year
                               yet. But we explained all that already…

Spendiff                                 No, I wasn’t sure that we were once…

Scott                So I understand if there’s been some confusion, so we’re just
                     generating money for just about a year now. That’s the truth.
                     She didn’t do this before. She either worked for other
                     companies or whatever.


Spendiff           So, so we would happily focus on Irina and B&N so she’s basically
                   never earned any money ever, it’s just I’m trying I’m trying to say
                   she never earned any money ever but now she’s earning a, a, tens
                   of millions of dollars

Scott                 She worked at startup companies. They come up with ideas,
                    they develop them for four, five, six years and make no money.
                     And then they have a great product, but they suddenly find the
                    right partner [UI] and suddenly they make a lot of money. That’s
                                               very normal.

Spendiff            Yeah absolutely but the thing is, is, is, on- in a joint venture with
                     um, she’s in a joint venture with umm with IMS and that’s the
                   source of the money because we have great idea. But IMS source
                       of wealth seems to be a back office outsourcing deal with
                   OneCoin, so again you see it’s not like a she’s invented something
                                            which is, which is


                                                 00:25:00



Scott              I understand that. [UI] The thing is, she’s inventing ways to, how
                     should I say, to materially [U/I] access to potential buyers for
                    those direct sales companies. That’s her biggest strength that
                                            she’s doing here.
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 18 of 35




PARTICIPANTS             TRANSCRIPTION

Hilkhuijsen               [UI] If we don’t want to go to the client of your client your
                   client, what else could they provide to show us that in fact the
                   money comes from OneCoin for example? Could they provide
                   us bank statements where we could see in and outs of these
                   amounts would then would be the investments, and justify sort
                   of, like you said, that they come from through all good banks,
                   and that they are wired for the purpose of this agreement, or
                   whatever the reference is on the wire? Would that be possible?

Scott               I don’t know. I asked what I could ask for, and got what I got. We
                     have a contract that says, [UI] and I think that should be enough
                                                personally.

Spendiff              Don’t forget Mark, we got a statement from one of the lawyers
                    stating that, that Irena is the beneficial owner of IMS. So this isn’t
                           a client of… this is ultimately her right company so…

Scott                [UI] It doesn’t say that. It says that she’s the beneficial owner of
                    some of the money that IMS has, and then she decided to wire it
                                                    out to us.

Koyratty           So Mark, that’s what we’re trying to establish. We’re trying to
                   establish where this connection lies with Irena and IMS.

Scott              The connection is very simple because, we’ve explained it. We’ve
                                          already explained it

Koyratty                            We need to see, we need to see…

Scott                It’s simple. IMS has access to companies that do direct sales.
                      They need certain systems, they’ve worked with other people
                    other than Irena before. They [U/I] works best for them and their
                       clients. So they have [UI] joint venture, where IMS basically
                                  goes in, signs contracts with people [UI]

Koyratty                                     So this is, this is…

Scott                                                [UI]

Koyratty                                These are the contracts…
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 19 of 35




PARTICIPANTS                               TRANSCRIPTION

Scott               [UI] a lot of money that she made, but she didn’t want to bring it
                      back to Bulgaria. She was figuring out what to do about this
                            money because she didn’t have this much before.

Koyratty               This is the evidence we’re trying to request here. This, this
                                               contract…

Scott               [UI] unfortunately, they did not draft like a formal JV with each
                     other. They know what their splits are, that’s all that there is.

Koyratty            What about the bank transactions she would have been paid for
                       the work that she’s done? I mean you said that she took off
                   thirteen months ago. So we’re just looking for one year. One year
                                            worth of savings

Scott               [UI] she left most of her money with IMS. Now she’s pulling her
                                              money out [UI]

Koyratty               I agree we are receiving the- we can clearly see that the
                      money is coming from IMS to the fund. But what we need to
                          see is the established link between the actual bank
                      statements held in Irena’s name or IMS’ name, where that
                     money has come from which has led to come the Fenero bank
                          account. That’s what we’re trying to establish here.

Hilkhuijsen         We will not be able to anything further if we have no evidence of
                   this kind because- or you can consider alternatives that you might
                    understand better in your structure than we from outside. But the
                   evidence that we have received so far is definitely nothing that we
                     can use as evidence. It’s a copy, it’s a one pager, it’s a verbal
                        statement, it’s an internet site. You are the expert on the
                    relationship, so maybe the bank statements are the best way to.

Scott              [UI] But I’ve gotta, I’ve gotta disagree with you again. I’ve gotta
                   disagree with you again. You have verifications from attorneys on
                   their letterhead stating the numbers, okay? How much was
                   earned. How much was IMS’s money.

Hilkhuijsen                         It doesn’t confirm the relationship

Scott                                              [UI]
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 20 of 35




PARTICIPANTS                               TRANSCRIPTION

Hilkhuijsen           [UI] is the one that needs to confirm the source of wealth is
                                              coming from.

Scott                [UI] You want another letter from Irena instead of her lawyer? I
                    mean I don’t understand. These people are not, people are not-
                    look, look, look. I’m going to try to ask [UI] I asked them now for
                   weeks. They are not in a position. They are investing with us. We
                    are happy we’re getting their money, okay? We are [UI] them in
                     terms of businesses [UI]. They are not going to submit to some
                   audit. [UI] because now you guys have decided now you need to
                     like be an audit. There is nothing that went wrong in this whole
                       relationship, okay? There is nothing that set off a bell, where
                          somebody would say oh my god there’s like anti-money
                             laundering going on, something going on, nothing.

Hilkhuijsen                                        [UI]

Scott                [UI] this came up with Paul having an issue with a loan that was
                    supposed to be made, that was made already two weeks before
                    [UI]. That’s how this started. And then it went deeper and deeper
                    from there. There was never any issue with any of these parties,
                      until like a week ago, a week and a half ago. Okay? And that’s
                        why I’m saying, this is like super unreasonable. Nothing has
                        occurred that should tip you off in any way to say something
                      illegal was happening. And we take this really serious, okay? I
                         have three other lawyers including myself involved with this
                                                thing right now.

                                               00:30:39
Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 21 of 35




                EXHIBIT B
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 22 of 35




CASE NAME: One Coin

FILE NAME: USAO_00025320

DATE: 9/8/2016

TIME: 23:54

LANGUAGES: ENGLISH

PARTICIPANTS:     Mark Scott, Paul Spendiff, Muzammil Koyratty, Sonja

ABBREVIATIONS:          [UI] Unintelligible in English
                        [PH] Phonetic spelling in English
                        [] Transcriptionist’s Note



 PARTICIPANTS                              TRANSCRIPTION

                                                00:00:00

Scott              Every little piece of paper was sent to Apex. Every time we got a
                     wire [UI], or here’s a deal we’re doing, here’s all the underlying
                    transactions and documents. We did everything we can. Okay?
                   And now this is, this weakens our relationships with our investors.
                     You are screwing up our business. There have to be limits for
                   this, okay? [UI] we have a basically an investigation. This is not a
                      reasonable analysis of the situation. This is an investigation.

Spendiff           Okay, well, Mark, so you know obviously we’ve clarified what you
                   know any of you know, and we tried to be reasonable in terms of
                    some of the different angles we are trying to play in terms of you
                   know getting comfort from this source of wealth question, which is
                      an essential part of our regulatory role. And so you know…




                                                                           3511-002 [Tab 118]
                                                                                 TRAN_18
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 23 of 35




PARTICIPANTS                               TRANSCRIPTION

Scott              You got it. You got it. From several sources, plus documents. We
                   have agreements… [UI]. We have agreements what the source of
                        income is. You have it. [UI] send it to you. So you have
                                             verification… [UI]

Spendiff                         So, so essentially Mark, the first…[UI]

Scott                   [UI] …from the company’s lawyers. [UI] from the company’s
                      lawyers, saying hey, here’s how the money’s made, and here’s
                       where it’s from, and here’s how we shared with other parties,
                   okay? Then we have the underlying contracts, where IMS actually
                    gets the money. Then you have the shares from the banks. You
                    know which banks you’re dealing with, which are totally legit. So
                    there’s nothing in this whole chain, there is nothing wrong which
                       would set off alarms with you. The only thing you have is, you
                       have an owner, that’s coming into wealth now suddenly after I
                     don’t know, you know trying hard for many years, now suddenly
                     she made it, she’s doing that for not even a year, [UI]. So that’s
                                the only odd part about this whole structure.
                    You do due diligence at the beginning, you had no problem with
                     it. We took the over subscription of the first fund. We closed the
                    fund. We got fees. We got a signal. We got our fees. We got the
                    signal, we can use this money. And right now I am in a situation,
                         and that’s why I am really really ticked off. Where I signed
                       contracts, okay? I put my reputation out there. I have things to
                   pay. And I am getting tired after a week and a half, when we really
                   tried to help here, and we understand the need for it. But you also
                   have to understand that there is a limit to things. And the limit has
                    been reached. I need to do my deals. And if these don’t happen,
                            then we have a whole different conversation to have.

Hilkhuijsen        So to the point of the confirmation of the document, apart from the
                    lack of form, if we rely on the control that someone has done on
                      the source of wealth for what you say your lawyers, then this
                     reliance works only if we can test the execution of the promise,
                    which is what we are asking. We are asking if these lawyers can
                   show us evidence more than the letter stating they have done it. If
                     they are those who can provide any evidence for the source of
                                    wealth, and they say they have it…




                                                                                  TRAN_19
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 24 of 35




PARTICIPANTS                               TRANSCRIPTION

Scott                                 [UI] We are going in circles.

Hilkhuijsen                       No, [UI] means there is something…

Scott                   We’re running in circles right now. You’re still asking for
                     something more. Why would IMS send its money on behalf of
                    B&N? With B&N sending you 27 or 29 authorization letters asking
                   IMS to send the money to you. [UI] You have like a huge stack full
                                             of paperwork.

Hilkhuijsen          So what’s the problem in getting the bank details then on this?

Scott                    These people don’t want to be audited by you, do you
                           understand? They’re investing money with us…

Spendiff                                      What about…

Scott                   They are going to tell us to give them their money back.

Koyratty           What about from B&N? Can we get the bank statements, and the
                   evidence showing…showing the source of wealth that you know
                                          because…

Scott               What’s that going to help you do? [UI] …they sent you already. I
                                       mean they definitely know.

Spendiff            They must have had a bank account to show where the money
                                          came in from.

Koyratty                                           Yeah

Scott                                           [Laughing]

Koyratty            That’s what we want from each…that’s what we want from each
                                    party. We want to see where…

Scott               [UI] like 15 million of the under 40 million being verified. I mean
                                                 this is funny

Spendiff              The problem is that we can’t verify any of it Mark. That’s the
                      problem. So, you know we want to help. This isn’t a situation
                                               where…




                                                                                   TRAN_000020
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 25 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott               [UI] I’m talking to a guy in Miami. [UI] …understand what is going
                           on. You guys are, I mean, you guys are acting like the
                                                 government.

Spendiff                                   No, that’s certainly…

Scott              No seriously, you are acting like the government, and I now that’s
                   how this started. Because everything was fine until a certain point.
                   And now it’s getting drastic. We have given you the materials to
                   understand and to verify what the system of the company is and
                     how it’s making money, and where the money stems from. And
                    you three everyday just want [UI]. Just another one and another
                   one. And that is not acceptable. And we have a contract that says
                    that you need to act reasonable. And [UI] compared to what you
                   do by talking to others that we work with as well, this is taking it far
                                     beyond what anybody would do.

                                                  00:05:30

Hilkhuijsen                                      Well [UI]…

Scott                I have about 3 hours to get the money wired. So I don’t know
                     what you want me to say to you anymore. Because I can’t get
                    you things anymore. We gave you whatwe have, what the client
                    was able to give us, what IMS was friendly enough to share with
                    us as well because of our relationship. And that’s where we are.

Koyratty           Did the…would the way uh…the situation that we are in right now
                   Mark is we won’t be able to process the payment without this
                   evidence, without having proof showing without the proof of the
                   source of wealth from the bank statements. That’s where we are
                                           right now, and…
Scott                 You are asking for the source of wealth, You are asking for
                    source of wealth, of the client of our investor. Do you understand
                                                    that?

Spendiff                                      Ah, I mean yep.

Scott               We’re going to have to go to them. Do you understand that? You
                     are asking us for the client’s source of wealth. That’s not going
                     to happen. They are not going to give it to us, nor should they.
                                     We have no right to it. We have



                                                                                    TRAN_21
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 26 of 35




PARTICIPANTS                                TRANSCRIPTION
                      given you exhaustive materials on how IMS generates their
                                   material and how they share it.

Spendiff            Well I am sure if Irena Dilkinsahas this JV with IMS where they
                       together this revolutionary service has been utilized with
                    OneCoin, and I am sure at any point Mark, I get the fact that you
                                   are stuck in this terrible position…
Scott               [UI] …number one that I think, and that’s normal, and I am trying
                       to explain to you a little more, that you do not understand the
                       industry that they’re working in at all. I can tell. You just don’t
                     understand it. Because you do these little ironic little comments
                         and all that, you don’t understand how it works. And this is
                    something that happens all over the world, and maybe in Amer-,
                        probably in umm fifteen of the hundred largest companies in
                         America, [UI] it is large because it is direct sales. And what
                    happens this is done over TV, and media, other media, and print
                    media, and mostly through sales forces, okay? And being able to
                    have access these sales forces, and having access to all kinds of
                    like mailing lists, etcetera, etcetera, or being able to access them
                    and distribute them in a logical manner, or in an efficient manner,
                   gives these sales forces, or these companies I should say, a great
                       advantage. It usually take, something like OneCoin, probably
                      charges, and I don’t know because I don’t work with them, they
                        probably charge their end clients somewhere around 45-55
                    percent commissions on our revenues. And that’s very normal in
                       that industry. And that’s how they are able to pay the support
                      teams that they need, because they don’t want to carry that by
                   themselves, and not you know, have that in every country, so they
                   have support teams that care of certain elements in this business,
                                    which is IMS and which is B&N, okay?

Koyratty                                  This is exactly what…

Scott               That’s how they are able to generate the money. It’s very simple
                    for someone who knows the industry. And it’s very, very regular
                     that you get these amounts of commissions. But for us to go to
                       OneCoin that is a very, OneCoin was one of the actually the
                      largest growing right now direct sales companies in the world,
                    uhh, they are not going to come out and share their information
                                     with us. It’s not going to happen.




                                                                                    TRAN_22
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 27 of 35




PARTICIPANTS                                TRANSCRIPTION

Koyratty                                  Okay, but we want…

Scott              You are asking for something that is impossible for me to get. And
                   I don’t know what to say to that. Umm, they are on the internet, so
                   I understand [UI] so we can’t verify any of that. Nobody is able to
                   generate that much press on the internet in fifty countries just to
                   like you know get an administrator to feel like they can verify the
                   company. Uhh, It just doesn’t work that way. And there is nothing
                      out there to look at. And that’s what we are saying, and that’s
                      what we are saying, everything we provided with the numbers,
                     with the underlying contract that’s been signed by OneCoin, you
                     have that. We provided you enough data for you to see howthe
                   money streams. You know where it’s coming from. You never had
                      an issue from where it was coming from until a few days ago.
                     Because how is that something totally different. We alreadydid
                   one deal, but the second time the same deal you didn’t want to do
                       it. So everything is a little off here, okay? So uhh maybe you
                    stepped forward a little too quickly as well, I don’t know. But right
                                        now I need to get this fixed.

                                                 00:10:00

Koyratty                                  Okay, you know the…

Scott                And whatever you want to do is like, you know…if you want to
                   think about this for an hour and call me again. Umm, I need to get
                                 this paid. I need these payments made.

Spendiff                                        Mark, Mark

Koyratty              The only way we are going to be able to do these payments,
                   Mark, is if you can provide this information on IMS and B&N. We
                   are not looking for the information on OneCoin. We are looking
                   for the IMS Singapore entity, and the German entity, and B&N.
                   Those are the three entities that we receive monies from. We
                   haven’t received monies from directly from OneCoin.

Scott              Are you are asking for the financials? What financial information?
                                          You already have…

Koyratty                    Financials, financial statements and accounts…




                                                                                   TRAN_23
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 28 of 35




PARTICIPANTS                                TRANSCRIPTION

Spendiff            Financials of the bank accounts, corporate brochures, anything. I
                      mean you know these are companies generating hundreds of
                            millions of dollars. There should be you know…

Koyratty           Those monies were transferred from the client’s bank account. So
                                          IMS and B&N…

Scott               The companies that get famous are the companies that sell the
                     products. Never the companies behind the companies selling
                                             everything.

Koyratty              But we want to see…These companies IMS and B&N have
                   transferred monies to the Fenero account. We want to see these
                   transactions of how they are obtained this money. That’s what we
                                are asking for. In order for you to pay…

Scott              But we gave it to you. That is what I am saying. We gave it toyou.
                   You have the underlying contracts with OneCoin…from two offices

Koyratty            Well not looking…We’re looking for the actual bank statements.

Scott              [UI] …so we know where it comes from. That’s my point. But you
                   are saying to like audit these people. It’s straining my relationship.
                                    I can’t ask them for anymore. [UI]

Hilkhuijsen        [UI] …we need to see the money flows. The money flow is on the
                   account from IMS and BNN, so in essence and because they act
                   differently, [UI] all this stuff, corporate brochures, we need [UI] an
                   extract from the bank account. It’s an alternative that could very
                                                     quickly…

Koyratty                                    Resolve this issue.

Scott                No, you’re are asking us for some extracts from bank accounts.
                   You are asking for a set of real bank statements. That’s what you
                   are doing. And that’s overreaching to my clients, okay? These are
                   investors with us, okay? And there are certain things I understand
                   you can ask for, and you should ask for. But we didn’t sign these
                     subscription agreements with them based on that ask our own
                     questions either, okay? But you are essentially between there,
                     and then there is something on the other end of the spectrum,




                                                                                   TRAN_24
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 29 of 35




PARTICIPANTS                               TRANSCRIPTION
                   for, and that’s basically auditing them. You want all their financial
                                               information.

Spendiff                                        Well no…

Hilkhuijsen          We don’t get any evidence of the financials, so we are asking
                    what’s the source of wealth to give us in a contract with another
                   entity, then you say it ends there. So if this is the source of wealth
                   or any other source of wealth, something is the source of wealth.
                    So it’s either in this contract, and then it needs to be evident, or
                      there is another evidence. The other evidence in absence of
                   corporate documents, or reports, or audits on such entities, would
                   be a bank statement or a declaration from the bank that there are
                     regular payments coming in from OneCoin in an amount of…
                    There are a hundred of options to cover this gap with the bank.

Scott                 No, no, no [UI] I understand. I understand that. Sonia, Sonia,
                     Sonia, I’m going to tell you, what I can go back to these emails
                      and all for the last week. We didn’t send requests all the time,
                    okay? [UI] We said some of that stuff is not going to be possible
                        from the beginning, from the beginning. So it’s not going to
                     happen. Others we sent. Then the last requests were, and that
                      actually in the email that I sent even to the guy, and said hey,
                    look, guys we really need to ask you to drop your pants …this is
                         going to help us get this done, which was the contract, for
                      example, which typically they would never give us. They said
                       hey, if you understand, like how you make the money, we’re
                                done. Hey, I sent it. So that’s where we are.

Hilkhuijsen                                   Well actually…

Scott                                  And now [UI] further [UI]…

Hilkhuijsen         We have now a new name in the game. That’s what Paul said…

Scott                                    What’s the new name?

Koyratty                         OneCoin. OneCoin. We didn’t know…

Spendiff             We didn’t know anything about One Coin until this morning
                                               at 8:00.




                                                                                   TRAN_25
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 30 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott              Oh my God. These are the clients. [UI] So why you are asking, I
                   don’t understand. You’re chasing them down this like rabbit hole.

Hilkhuijsen           …an investor, I would ask them if they have financial reports,
                      evidence, if they have clients, and that they have an income
                                    generated in the amount that is…

Scott              I have to ask my investors. I’m a fund manager. I need to make
                      sure my investor has the money. And my investor gives me
                   certain recs and warranties, that is has the money, that is has the
                      legitimate way, and I make sure it gets paid by a legitimate
                   source. That’s what we need to do. Not go down the rabbit role of
                                       checking every next level.

Spendiff                         I’m afraid that’s not how AML and KYC works.

Hilkhuijsen           [UI] investor. We need then to go in the rabbit hole, and so…

Scott               You have a lot on the investor. See this is what I am getting tired
                                   of. You have tons on the investor.

Hilkhuijsen           We have had no evidence that it would stand up in court. For
                      example, we have copies, we have confirmation that we can
                                               [UI]…

Scott              [UI] …you are talking about the law firm, and the law firm issuing
                   a letter as outside general counsel saying we are verifying xy and
                   z, doesn’t stand up in court? I don’t know where you go to court.

Hilkhuijsen                               Well in Germany…[UI]

                                                 00:15:00

Scott                  Where I go to court… Where I go to court… Of course in
                     Germany it’d stand up [UI]. It’s a declaration. It’s a declaration.
                                   [UI] It finds… It Finds… It Finds…

Spendiff                 Are you referring to- Mark. Are you referring to Martin
                                             Breidenbach?

Hilkhuijsen                                          No

Scott                                          Excuse me?




                                                                                    TRAN_26
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 31 of 35




PARTICIPANTS                                TRANSCRIPTION

Spendiff           Are you referring to the letter from Martin Breederbeck? Is that the
                                      letter that you are referring to?

Scott                I’m referring to the letter from Victor that’s [UI] counsel at BNN

Spendiff                                 Oh, Victor Rasheed [PH]

Scott                                    Outside general counsel

Spendiff                                            Ok

Scott                                               Yes

Spendiff                                         I’m sorry

Scott                         And he laid this out for you like step-by-step

Spendiff             Yeah, I mean he states that B&N’s income is from… you know,
                     he doesn’t state, you know, specifically for what activities. You
                     know, it’s just not… You know, it certainly helps, I’m not you
                                                know…

Scott                                Come on guys, come on please

Koyratty                                It’s not going to be for [UI]

Scott                It’s telling you what the company does, okay? I mean [UI] what
                   I’m saying [UI] like beyond anything I’ve ever experienced. He’s
                   telling you how he’s making the money. He’s putting the amounts
                                                 in even.

Spendiff             You know, Mark I think you’re absolutely right, we’re definitely
                         going around in circles here. Look, we’re trying to be as
                      accommodating as possible, but until we get those things we
                    talked about today, and we can get back into them by email, you
                     know, the specific stuff by email. No money is going out today,
                    and not tomorrow, or until we can kind of clear this up one way or
                                                 the other.

Scott               Alright, well it doesn’t seem like we’re going to be able to clear it
                   up. So what do we do? So I lose my deals today, I lose my deals
                   today, and umm, and umm, yeah I’ll be out like, you know, I don’t
                   know, like $40,000,000. And then I’m going to get sued for breach




                                                                                   TRAN_27
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 32 of 35




PARTICIPANTS                                TRANSCRIPTION
                   of contract. What are you going to do with that? What do you think
                                        I’m going to do with that?

Spendiff           I don’t know Mark, I can’t comment on any of those issues. I can
                   only comment on our requirements that we need in order to make
                              these further payments from that account.

Scott                So now I’m asking you. What are you going to do with your
                   money and your accounts? Alright it’s my really serious question,
                                     a really serious question.

Spendiff                          The money in which accounts Mark?

Scott                     [UI] you have like about 140,000,000 Euros of ours.

Spendiff            In…well we don’t have them, they’re in like a DMS bank account
                    in the name of the fund. Umm, so at this stage we’re not going to
                       do anything. We’re gonna, we’re gonna, you know obviously,
                        we’re going to hope that ideally you’re going to send us the
                     information that we’ve asked for really quickly, and then we can
                                      make the payments you want…

Scott                   I can’t get OneCoin information. I told you. I can’t get it.

Spendiff             I don’t think we, you know, I think we, you know, you’ve stated
                    that and that’s fine. We said okay, now let’s get stuff from B&N,
                    from IMS, and sort of these bank statements from these entities
                    which are very close, as described to us by yourselves, and by
                    Mr. Rashev. So umm you know, for the last you know, umm that
                    would be, you know we said that would be, you know potentially
                           acceptable depending on what it is they provide us.

Scott              I can’t go anymore with potentially acceptable. I’m doing that for a
                        week now, alright? I need to know from you exactly what is
                    acceptable, okay. And then we’re done. Okay, that’s what has to
                     happen. Because I am tired of this like ‘oh here is another list or
                        email I thought of something’. It doesn’t work that way. We
                     complied with everything. And again. The next day when I think
                    it’s all over. We got the contract. Hallelujah. We got the contract.
                                      And then again something else.

Koyratty             If we have the bank statements showing the IMS and B&N…




                                                                                       TRAN_28
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 33 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott               This is becoming [UI] You have to understand. This problem that
                   we are having right now is way past this compliance thing. I mean
                    because we are having serious damages happening today. I just
                     want to let you know that. Okay? We are not going to stand idle
                   by, by you making your decisions that we think are unreasonable,
                   and have these damages occur. That’s number one. Number two,
                   if you want something from us, more after this conversation, while
                     it was very clear what our boundaries are. You want something
                     more? Then send me exactly what you need. Exactly what you
                      need. And then it’s over. When you get that, it’s over. No more
                   questions. Then you release the funds, and we’re done. Because
                       I can’t go through this. Any time you get something, five other
                                                things pop up.

                                                 00:20:00

Spendiff                    We can’t well uhh, Mark, I mean we can’t uhh…

Scott               [UI] send your information. It has something to do with the source
                      of funds already. Because we are just accommodating. That’s
                     how we started this whole thing. And we are now frustrated.We
                    were accommodating. We sent more than we had to to you guys.
                       And we still now out of nowhere, we suddenly had an issue.
                     Because one lady out of Bulgaria that actually has a successful
                     company started to make too much money. That’s the issue we
                                                are having.

Spendiff                                        Well, uh…

Scott               That’s exactly Paul’s words in an email, or sorry paraphrase. Oh
                         how can this person suddenly have so much money?

Spendiff           Yeah exactly, and we’re are still stuck at that point. The source of
                                                wealth

Scott                                          Excuse me?

Spendiff             And we’re still here because we still haven’t gotten really to the
                      end of what the source of wealth is. You know it is tangential
                                           information that is…




                                                                                  TRAN_29
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 34 of 35




PARTICIPANTS                                 TRANSCRIPTION

Scott              Yeah you have. You have gotten to that point. Because you have
                      the contract, how this company makes money. You have the
                     statements from IMS saying how much money they made. You
                    have from BNN the statement how much money they made from
                    an outside source, which would hold up in court by the way. And
                    that is the verification of income. And the money is coming from
                    legit banks, and it should be over. But you guys keep on digging
                   for more and more and more. That’s what why I want you to draw
                   your own line in the sand right now, and tell me, what are you not
                      going to get? What other pieces you need? And then you are
                     done. And once we deliver those, then you’ll free up the money
                                             and get paid, okay?

Spendiff                         Well, and we’ll tell you what we need…

Scott                 [UI] …now you’re saying again, oh well. Well maybe no [UI]

Spendiff                                    No no no. No look…

Scott                [UI] …I go back to these people one more time, and ask them
                            something one more time, then that has to be it.

Spendiff             I don’t know what’s going to be on the bank statements Mark

Scott                                    I’m not going to get more.

Spendiff                         Okay, well we’ll tell you what you need.

Scott                   I don’t know who else you work with. You understand my
                       business right? I need to have a good relationship with my
                                                investors.

Spendiff            No absolutely, you know. I’m sure they appreciate you doing this
                                           on their behalf.

Scott                  You are screwing it up for me right now, okay? I am losing
                    investors, and you think this one after all this is going to like stick
                     around for a long time? I mean give me a break. You gotta also
                               as an administrator help us do our business.

Spendiff                 Yeah, and that is desperately what we are trying to do.




                                                                                     TRAN_000030
        Case 1:17-cr-00630-ER Document 172 Filed 11/06/19 Page 35 of 35




PARTICIPANTS                                TRANSCRIPTION

Scott                     No you are not. No, you are not. You’re like the IRS.

Spendiff                 Mark, well I am not the IRS, I can’t comment on that.

Scott              No, you are. You are asking me exactly the questions, like this is
                   an audit. I’m not getting mad, and I’m not getting mad because,
                   hey, there is something that we can’t share with you. We shared
                   everything we have with you. The bottom line is, we have a timing
                   element in my business and we have a relationship element. And
                     right now Apex, and now Apex in our eyes in an unreasonable
                     way is screwing both of those up for us right now. Okay, and I
                   don’t know how to explain to other people how am I losing money.
                      I have to send a notice to my other fund, to say hey oh we’re
                       losing money over here, because uhh we are having some
                                             verification issue.

Spendiff             So Mark we will send you that email out with the requirements,
                    which is going to be pretty much in line with the previous emails
                    we sent you. But we will send it again. You know, and then let’s
                    see what documents you can provide. I think that is probably the
                              next step. Sonia you have anything to add?

Hilkhuijsen                No I absolutely agree. Hopefully we get that, then.

Spendiff                                    Okay, alright, bye.

Scott                Also, I would like to say that I would like to really also speak to
                    somebody on your business side, and not just compliance. Just
                    so we can kind of you know kind of discuss where this is going
                             to go, if we can’t give you what you need, okay?

Spendiff               Uh yeah, we can, we can certainly arrange another call…

Scott                                      Let’s do that quickly

Spendiff                        Alright, no problem. Speak to you soon.

Scott                                         Okay, thanks.

                                                 00:23:54




                                                                                   TRAN_000031
